Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New amendment, dated 5/7/2021, has been review and considered. An updated search found that TAKAHASHI et al (US 3,719,775), in combination with Nobis et al (US 2014/0232852), teaches where laser is radiate in width direction to measure distance. Please review the office Action below for further detail. 

Applicant’s argument – (pages 8-10) Applicant argued the lack of teaching by Schilling et al in the subject matter.
Examiner’s response – Examiner respectfully disagree, but for compact prosecution that examiner have address those claim teaching by TAKAHASHI et al (US 3,719,775) which teaches the using laser for distance measurements in the scenario of moving object of interest. Please review the office Action below for further detail.
	Claims 8-9 are addressed as well with new combination teaching. 
	Dependent claims 2-5 are address as well below with new combination teaching.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al (US 2014/0232852) in view TAKAHASHI et al (US 3,719,775).
Claim 1:
Nobis et al (US 2014/0232852) teaches the following an abrasion inspection apparatus (figure 1 teaches apparatus for inspection) comprising:
a distance measurement unit configured to be installed in a hole in a road surface (figure 1 and starting 0037 teaches sensor below ground plane with vehicle 6 going by; starting 0048 teaches distance measured for profile depth, where depth is the distance between the surface of the tire to the depth of the tread in order to measure abrasion); and
a tire abrasion situation detection unit configured to detect (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected; starting 0037 teaches setup of camera capture below the plane/road where the vehicle goes over. It is well know that camera is with circular lens imaging can be wide angle and does not require a whole width of the tire)
a portion arranged in the width direction on the tire (figure 1 part 15 and figure 2 teaches portion of width of tire is measured for detail such as depth profile and degree of abrasion for any direction the tire is traveling).
Nobis et al teaches all the subject matter above, but not the following which is taught by TAKAHASHI et al (US 3,719,775):
and to measure a distance between a tire of a vehicle traveling over the distance measuring unit (figure 1 and column 2 lines 20-30 teaches using of laser to measure distance, where the laser is use as a range finder as disclosed in column 6 lines 30-40 as one travel over with/the measurement device); 
wherein the distance measurement unit is configured to radiate a laser beam that expands in a width direction, to measure a distance between the distance measurement unit (figure 1 and column 2 lines 20-30 teaches using of laser to measure distance; figure 3E and column 6 line 30-40 teaches laser light used as a range finder; figure 4A and column 4 lines 40-55 teaches the laser radiate in width direction in the direction of travel).
Nobis et al and TAKAHASHI et al are all in image analysis, especially of object in motion, such that the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. laser expansion) to know devices and/or method (i.e. with measurement) ready for improvement to yield predictable results.

Claim 2:
Nobis et al further teaches:
The abrasion inspection apparatus according to claim 1, wherein the distance measurement unit is configured to radiate [[a]] the laser beam to the tire in a direction away from the distance measurement (starting 0003 teaches the consideration of laser beam; figure 1 and starting 0037 teaches the setup in the road to be parallel)
TAKAHASHI et al further teaches:
to (figure 1 and column 2 lines 20-30 teaches using of laser to measure distance; figure 3E and column 6 line 30-40 teaches laser light used as a range finder; figure 4A and column 4 lines 40-55 teaches the laser radiate in width direction in the direction of travel).

Claim 3:
TAKAHASHI et al further teaches:
The abrasion inspection apparatus according to claim 1, wherein the distance measurement unit is configured to radiate [[a]] the laser beam that expands in [[a]] the width direction distances (above claims teaches distance; figure 1 and figure 4A, figures 5-8 teaches different/plurality of distance measurements in different direction of the object movement; Nobis teaches tires as the object above).

Claim 4:
Nobis et al further teaches:
The abrasion inspection apparatus according to claim 1, wherein the distance measurement unit is configured to calculate a depth of a groove formed on a surface of the (above and figure 1 and starting 0037 detail the setup for the imager under the plan/ground/road; starting 0018 detail the limit/predetermined threshold for optical recording and output).

Claim 5:
Nobis et al further teaches:
The abrasion inspection apparatus according to claim 1, wherein the distance measurement unit is configured to calculate a depth of a groove formed on a surface of the tire, as the abrasion situation of the tire, and the distance measurement unit is further configured to output the depth of the groove (starting 0013 teaches surface of the tired is processed for profile depth of the vehicle tire; figures 2a-d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al (US 2014/0232852) in view of TAKAHASHI et al (US 3,719,775).
Claim 8:
(abstract teaches method for tire inspection) comprising:
radiating, by a distance measurement unit, of a tire of a vehicle (starting 0048 teaches distance measured for profile depth, where depth is the distance between the surface of the tire to the depth of the tread in order to measure abrasion)
measuring, by [[a]] the distance measurement unit, a distance between the distance measurement unit and a portion arranged in the width direction on the tire figure 1 and starting 0037 teaches sensor below ground plane with vehicle 6 going by; starting 0048 teaches distance measured profile depth; figure 1 part 15 and figure 2 teaches portion of width of tire is measured for detail such as depth profile and degree of abrasion in the direction of the tire), 
the tire being located above the distance measurement unit, the distance measurement unit being in a hole in a road surface, the hole being located at a position over which the tire passes, a width of the hole being narrower than a width of the traveling tire (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected; starting 0037 teaches setup of camera capture below the plane/road where the vehicle goes over. It is well know that camera is with circular lens imaging can be wide angle and does not require a whole width of the tire); and
detecting an abrasion situation of the traveling tire according to the measured distance (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected);
Nobis et al and Schilling et al teaches all the subject matter above, but not the following which is taught by TAKAHASHI et al (US 3,719,775):
a laser beam that expands in a width direction (figure 1 and column 2 lines 20-30 teaches using of laser to measure distance; figure 3E and column 6 line 30-40 teaches laser light used as a range finder; figure 4A and column 4 lines 40-55 detail the laser radiate in width direction in the direction of travel).
Nobis et al and TAKAHASHI et al are all in image analysis, especially of object in motion, such that the combine outcome is predictable. 
The motivation constitutes applying a known technique (i.e. laser expansion) to know devices and/or method (i.e. with measurement) ready for improvement to yield predictable results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al (US 2014/0232852) in view of TAKAHASHI et al (US 3,719,775).
Claim 9:
Nobis et al (US 2014/0232852) teaches the following a non-transitory computer-readable recording medium storing a program that causes a computer (0017 teaches the different systems of the device which all would require computer and memory with instruction to carry out in reasonable time) to execute:
radiating, by a distance measurement unit, of a tire of a vehicle (starting 0048 teaches distance measured for profile depth, where depth is the distance between the surface of the tire to the depth of the tread in order to measure abrasion)
measuring, by [[a]] the distance measurement unit, a distance between the distance measurement unit and a portion arranged in the width direction on the tire figure 1 and starting 0037 teaches sensor below ground plane with vehicle 6 going by; starting 0048 teaches distance measured profile depth; figure 1 part 15 and figure 2 teaches portion of width of tire is measured for detail such as depth profile and degree of abrasion in the direction of the tire, 
the tire being located above the distance measurement unit, the distance measurement unit being in a hole in a road surface, the hole being located at a position over which the tire passes, a width of the hole being narrower than a width of the traveling tire (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected; starting 0037 teaches setup of camera capture below the plane/road where the vehicle goes over. It is well know that camera is with circular lens imaging can be wide angle and does not require a whole width of the tire); and
detecting an abrasion situation of the traveling tire according to the measured distance (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected);
Nobis et al and Schilling et al teaches all the subject matter above, but not the following which is taught by TAKAHASHI et al (US 3,719,775):
a laser beam that expands in a width direction (figure 1 and column 2 lines 20-30 teaches using of laser to measure distance; figure 3E and column 6 line 30-40 teaches laser light used as a range finder; figure 4A and column 4 lines 40-55 detail the laser radiate in width direction in the direction of travel).
Nobis et al and TAKAHASHI et al are all in image analysis, especially of object in motion, such that the combine outcome is predictable. 
.

Allowable Subject Matter
Claim 6 is allowed.
Claim 7 is allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663